Citation Nr: 1757066	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for pseudofolliculitis barbae, currently rated at zero percent disabling.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2017, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The Veteran's claims for a compensable rating for pseudofolliculitis barbae and for service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's only period of active service was from December 1975 to November 1978 and he did not have active wartime service.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.102 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Nonservice-connected Pension

Nonservice-connected pension benefits are available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C. § 1521(a); 38 C.F.R. § 3.342(a).

A veteran meets the service requirements of this section if the veteran served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from that service for a service-connected disability; (3) for a period of 90 consecutive days or more and the period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

VA regulations establish which dates constitute periods of war.  See 38 C.F.R. § 3.2.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C. § 101(29)(B), (33); 38 C.F.R. § 3.2(f), (i).

The Veteran's personnel records, including his DD Form 214, confirm that he served on active duty from December 1975 to November 1978.  Pursuant to 38 C.F.R. § 3.2, the Veteran did not serve during a period of war.  Specifically, the Veteran did not begin active service until after the conclusion of the wartime period for the Vietnam era.  Further, there is no probative evidence in the Veteran's claims file, including his service treatment records, to substantiate any wartime service.  Accordingly, the Board finds that the Veteran does not have the requisite wartime service to warrant eligibility for nonservice-connected pension benefits.  

The Board is sympathetic to the Veteran's claim and appreciative of his service, but the basic eligibility requirements for nonservice-connected pension benefits have not been met.  As such, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, his claim is denied.


ORDER

Nonservice-connected pension benefits are denied.


REMAND

After review of the evidence, the Board finds that the additional records provide new evidence that is pertinent to the Veteran's claims for a compensable rating for pseudofolliculitis barbae and for service connection for a low back disability.  As the new evidence has not been previously considered by the AOJ, a remand to have the AOJ consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Readjudicate the claims after any necessary development is complete.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


